DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the combination of Blautia producta and Ruminococcus obeum in the reply filed on 6/13/2022 is acknowledged.  Claims 16, 18, 20, 22, 24, 34-41 and 45-51 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 1/24/2022 has been considered.  A signed copy is enclosed.  The lined-through documents were not considered because no copy of the reference was provided.

Claim Objections Withdrawn
The objection to claims 16, 18-19, 22, 24, 34, 36-38, and 40-44 because of informalities is withdrawn in light of applicant’s amendment thereto.  

New Claim Objections
Claims 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claims 18, 34, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Karlsson et al (WO2017/102816; IDS filed on 8/9/2021) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 16, 18-20, 22, 24, and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al (WO2017/102816; IDS filed on 8/9/2021) is withdrawn in light of applicant’s amendment thereto.

New Claim Rejections
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Raz et al (WO2004/069156).
The instant claims are drawn to methods of treating cholestatic diseases by administering a composition comprising a first and second bacterial species.
Raz et al disclose methods of treating non-alcoholic fatty liver disease by administering a bacterial formulation comprising Lactobacillus acidophilus and Lactobacillus gasseri, among others (see paragraphs 0015, 0016, and 0042).

Claims 16, 18, 20, 22, 24, 34, 36, 38-39, 46-47, 49, and 50 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Henn et al (US Patent Application Publication 2016/0030494, 2/4/2016).
The instant claims are drawn to methods of treating cholestatic diseases by administering a composition comprising a first and second bacterial species.
It is noted that the instant specification defines “treating” as administration of a composition to an individual diagnosed with or predicted to be at risk for a disease to prevent or ameliorate at least one sign or symptom of the disease.  There is no level of risk required for a subject to be “at risk” of a disease. 
Henn et al disclose methods of treating gut dysbiosis by administering bacterial compositions (see abstract).  The bacterial compositions can comprise at least one and preferably more of Blautia producta and Ruminococcus obeum, among others (see paragraph 0226).  The B. producta and R. obeum strains disclosed by Henn have the same accession numbers as those listed in the instant specification (see Table 1).  Therefore, they would have the same rDNA sequences.  The bacterial compositions can be combined with other agents (see paragraph 0347).  These agents include adefovir, lamivudine, and tenofovir, which are used as hepatitis treatments (see paragraph 0350).  Administration of a hepatitis treatment would only occur in order to treat hepatitis.  If the invention works as applicant claims, any side effect caused by the hepatitis treatment with the claimed bacterial composition would necessarily treat the side effect.  It is also noted that pruritus is a known side effect of these antiviral drugs.

Conclusion
Claims 40-41, 45, 45, and 51 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645